              Case: 1:11-cv-05873 Document #: 15 Filed: 01/18/21 Page 1 of 2 PageID #:82

                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

FIFTH THIRD BANK, NATIONAL ASSOCIATION
                                  Plaintiff,                       Case No. 11-cv-05873
             v.
JAMES SLEDZ and DANIEL SLEDZ
                                  Defendants,

                                      MOTION TO VACATE THE DISMISSAL,
                                    REINSTATE CASE, AND ENTER JUDGMENT

        Now comes the Plaintiff, FIFTH THIRD BANK, NATIONAL ASSOCIATION, by and through its attorneys,

Markoff Law LLC, and moves this Honorable Court vacate the Dismissal previously entered in this cause, reinstate the

case, and enter judgment, and in support thereof states as follows:

        1.       Plaintiff filed suit in this cause against Defendants, JAMES SLEDZ and DANIEL SLEDZ. See Dkt. 1

        2.       Defendants appeared through counsel. [Dkt. 6]

        3.       On March 7, 2012, the parties submitted and this Court approved Stipulation and Agreed Order of

        Dismissal (hereinafter the “Stipulation”) memorializing their intent to dismiss the action subject to an

        installment repayment plan. [Dkt. 11]

        4.       Paragraph G of the Stipulation provides, in pertinent part:

          In the event that either of the Defendants defaults on his respective obligations under the Sledz Notes
          and/or the related loan documents in the future and fails to cure such default after notice as set forth
            therein, Fifth Third shall have the right to reopen and reinstate this case upon simple motion for
                     purposes of entry of the applicable judgment against the applicable Defendant.
        Id.
        5.       Defendants subsequently defaulted on their repayment obligations as set forth in the Stipulation.

        6.       Under the terms of the Stipulation, Plaintiff now seeks exercise its right to reopen and reinstate this case

        for purposes of entry of Judgment against Defendants.

        WHEREFORE, Plaintiff prays that this Honorable Court vacate the dismissal order previously entered,

reinstate the case, and enter judgment in favor of Plaintiff, FIFTH THIRD BANK, NATIONAL ASSOCIATION, and

against Defendants, JAMES SLEDZ and DANIEL SLEDZ, in the amount of $989,200.00 plus costs.

                                                                   ____________________________
                                                                   Attorney for Plaintiff
MARKOFF LAW LLC
Jennifer Friedman
Attorneys for Plaintiff – 6284814
29 N. Wacker Drive # 1010
            Case: 1:11-cv-05873 Document #: 15 Filed: 01/18/21 Page 2 of 2 PageID #:83

Chicago, IL 60606
Tel. (312) 698-7300 - Fax. (312) 698-7399
service@markofflaw.com
383307   MVDWJ / LSG

                THIS COMMUNICATION IS FROM A DEBT COLLECTOR
